Case 2:17-cv-02626-JAD-CWH Document 43 Filed 04/09/19 Page 1 of 2




                                           ECF No. 43
Case 2:17-cv-02626-JAD-CWH Document 43 Filed 04/09/19 Page 2 of 2




   Based on the parties' stipulation [ECF No. 43] and good cause appearing, IT IS HEREBY
ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees
and costs. The Clerk of Court is directed to CLOSE THIS CASE.

                                             _________________________________
                                                             _____
                                                                _ __
                                                                   ________
                                                                         _ __
                                                                            _ __
                                                                              ____
                                             U.S. District Judge  JJennifer
                                                            udgge Jeennifer A    Dorsey
                                                                             A.. Do
                                             Dated: April 10, 2019
